DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1, 5-9, 14-17, 23-31, and 38-43 are pending.
3.	Claims 23-31 remain withdrawn from consideration. 
4.	Claims 1, 5-9, 14-17, and 38-43 are examined herein.  
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 19, 2021 has been entered.
Claim Objections
6.	Claims 1, 9, and 17 remain objected to because of the following informalities: the phrase “RNA sequence of an HPPD gene sequence” introduces ambiguity in the claims because a gene comprises a DNA not an RNA sequence.  Appropriate correction is required.
Claim Interpretation
7.	In the instant amendments, Applicant added numerous additional SEQ ID NO’s to claims 1, 9, and 17, and introduced new claims 40-43, wherein claims 40-42 recite most of the newly added species.  Applicant has also amended the independent claims to require that the transfer agent be “an organosilicone surfactant composition or an organosilicone compound.” 
	A number of the newly recited SEQ ID NO’s are identified in the Sequence Listings and specification as representing portions of the HPPD genomic and coding sequences from Amaranthus palmeri, including the 200-mers of SEQ ID NO: 65-88; 103-130; 145-168; and 181-184.  Example 2 of the specification teaches that “The gene sequences and fragments of Table 1 were divided into 200 polynucleotide (200-mer) lengths with 25 polynucleotide overlapping regions SEQ ID NO: 33-596.”  Table 1 lists SEQ ID NO: 4 as the “cDNA contig” of the HPPD from A. palmeri, and lists SEQ ID NO: 7 as “gDNA contig” of the HPPD from A. palmeri. 
Sequence alignments show that the above 200-mers represent portions of SEQ ID NO: 4 or 7.  For example, below is the alignment of SEQ ID NO: 65 against SEQ ID NO: 4: 
Score
Expect
Identities
Gaps
Strand
Frame
361 bits(400)
3e-104()
200/200(100%)
0/200(0%)
Plus/Plus


Query  1     GGAAACTTTTCAGAGCTGTTCAAATCAATAGAGGAGTACGAGAAGACTCTTGAACGTAAA  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  876   GGAAACTTTTCAGAGCTGTTCAAATCAATAGAGGAGTACGAGAAGACTCTTGAACGTAAA  935

Query  61    CAGGTTCCAGATACAGCTGCTGCATGATGAGCAGACTAAAATATTGTTGTCTTGCTGATG  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  936   CAGGTTCCAGATACAGCTGCTGCATGATGAGCAGACTAAAATATTGTTGTCTTGCTGATG  995

Query  121   AAATGATAGAAAAGGTTTGTTTCTTGGTACAATGCTCAACTTCAAAATTTTCTTTATTAA  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  996   AAATGATAGAAAAGGTTTGTTTCTTGGTACAATGCTCAACTTCAAAATTTTCTTTATTAA  1055

Query  181   ATAATGAAGTGTAAACTTAT  200
             ||||||||||||||||||||
Sbjct  1056  ATAATGAAGTGTAAACTTAT  1075

With regard to the clause “whereby said plant’s growth, development, or reproductive ability is reduced or said plant is more sensitive to an HPPD inhibitor herbicide,” in claim 1, and the clause “whereby said expression of said HPPD gene is reduced,” in claim 17, the clauses are read as reciting an intended result of the method step positively recited.  Similarly, the clause “whereby said plant treated with said composition has its growth, development, or reproductive ability suppressed or delayed, or said plant is more sensitive to an HPPD inhibitor herbicide as a result of said dsRNA,” in claim 9, recites an intended use for the claimed composition and a desired result of said use, but does not limit the structure of the claimed composition.  See MPEP 2111.04. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 5-9, 14-17, and 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hou (Patent Publication CN 101914540, published on December 15, 2010), in view of Yao et al (US 2005/0044591), Riggins et al (Pest Mgmt. Sci. (2010) 66:1042-1052), Nettleton-Hammond et al (US Patent Publication 2011/0166023, published as WO 2008/142391 on November 27, 2008), and Sun (PhD Thesis (1996) Virginia Polytechnic Inst. and State U.).  

The claims are drawn to a method comprising topically applying a composition to a surface of a plant to modulate the HPPD gene expression in said plant, wherein said composition comprises a dsRNA and a transfer agent, wherein said dsRNA is between 21 and 700 nucleotides in length and comprises a nucleotide sequence that is identical or complementary to at least 21 contiguous nucleotides of an RNA transcript of an HPPD gene sequence, wherein said HPPD gene sequence is selected from the recited SEQ ID NO’s; wherein said transfer agent conditions the surface of said plant for permeation by said dsRNA, and wherein said transfer agent is an organosilicone surfactant compound or an organosilicone compound contained therein., whereby said plant’s growth, development, or reproductive ability is reduced or said plant is more sensitive to an HPPD inhibitor herbicide, including wherein said composition comprises two or more of said dsRNAs.  The claims are drawn to a composition for topical application to a surface of a plant, the composition comprising said dsRNA and said transfer agent, whereby said plant’s growth, development, or reproductive ability is reduced or said plant is more sensitive to an HPPD inhibitor herbicide.  The claims are drawn to said method and composition wherein the plant is an amaranth, including Amaranthus palmeri.  The instant specification teaches that SEQ ID NO: 10 is a “gDNA Contig” from Amaranthus rudis (see Table 1).  
	Hou teaches a method for introducing siRNA into a plant, comprising synthesizing the siRNA according to a target gene sequence, preparing a solution of directly onto the surface of plant leaves (claims 1 and 2; paragraphs 0003-0007).  Hou teaches using a 21-nucleotide long RNA in said method (paragraph 0022).  Hou teaches that “the RNA interference is introduced into the plants, and stomatal and epidermal cells of the plants can absorb the siRNA” (Abstract).  Hou teaches confirming the presence of the siRNA in plant cells using flow cytometry (Abstract; paragraphs 0023-0026; Fig. 1).  Hou teaches that the method has a number of advantages, including simplicity, convenience, and low cost (Abstract; paragraph 0003).  
	Hou does not teach applying said method to target an HPPD gene and does not teach a composition comprising an organosilicone surfactant transfer agent, or an herbicide. 
	Yao et al teach using siRNAs targeting an essential plant gene (Arabidopsis Pin1 gene, AtPin1) as herbicides (Example 5 on page 17).  Yao et al suggest targeting the Pin1 gene in weed species, and teach the advantages of that approach over conventional herbicides (paragraph 0164).  Yao et al teach that it is well-known that siRNAs comprising 21 to 23 nucleotides can trigger silencing of genes in plants and animals and that the silencing signal can spread systemically over the whole plant (paragraph 0163).  Yao et al teach that the siRNA may be sprayed onto plants (paragraph 0166).  Yao et al teach that methods for designing siRNA based on an mRNA target are known in the art (paragraphs 0165). 
	Riggins et al teach cloning the genes for common herbicide targets, including HPPD (Abstract; Tables 1 and 2; pg. 1047, right col.)  Riggins et al teach that inhibition of HPPD disrupts biosynthesis of carotenoids and results in bleaching (pg. 1047, right  Amaranthus species, including A. palmeri and A. tuberculatus (Abstract, Table 1 on pg. 1044; Table 2 pg. 1045; and pg. 1045, left col. under “Identification and sequencing of herbicide target-site genes”). 
Riggins et al teach designing the primers based on multiple sequence alignments of 28 known plant HPPDs.  Riggins et al teach that, based on the examination of Arabidopsis and rice genomes, HPPD is encoded by a single gene with two exons and one intron (Riggins et al, pg. 1047, right col).  Riggins et al teach obtaining two hits to HPPD in the transcriptome of amaranth (Table 6 on pg. 1048).  Riggins et al teach that the coding segment of the HPPD gene was 89% conserved in Amaranthus species (pg. 1048, left col. and Fig. 3).  Riggins et al teach that their primers were consistently effective in most species of amaranth, including A. tuberculatus and A. palmeri (pg. 1048, left col.; Table 1). 
The primers of Riggins et al show 100% identity to gene sequences of SEQ ID NO 4 and 7.  The instant specification teaches that said sequences correspond to the HPPD gene of A. palmeri (see Table 1).  Exemplary sequence alignments are set forth below.
	Alignment of forward primer hppdF5 of Riggins with SEQ ID NO: 7:
Score
Expect
Identities
Gaps
Strand
Frame
41.0 bits(44)
2e-08()
22/22(100%)
0/22(0%)
Plus/Plus


Features:
Query  2778  GCTGCTGATGTATTGAGTGAGG  2799
             ||||||||||||||||||||||
Sbjct  1     GCTGCTGATGTATTGAGTGAGG  22

	Alignment of reverse primer hppdR3 of Riggins with SEQ ID NO: 7:
Score
Expect
Identities
Gaps
Strand

Frame

8e-09()
22/22(100%)
0/22(0%)
Plus/Minus



Features:
Query  836  CAAGATGTACCAAAAGGGTGGT  857
            ||||||||||||||||||||||
Sbjct  22   CAAGATGTACCAAAAGGGTGGT  1

	Alignment of forward primer hppdF2 of Riggins with SEQ ID NO: 4:
Score
Expect
Identities
Gaps
Strand
Frame
37.4 bits(40)
8e-08()
20/20(100%)
0/20(0%)
Plus/Plus


Features:
Query  590  AAGTGGTCTTGGTGGGTTTG  609
            ||||||||||||||||||||
Sbjct  1    AAGTGGTCTTGGTGGGTTTG  20

	Alignment of reverse primer hppdR3 of Riggins with SEQ ID NO: 4:
Score
Expect
Identities
Gaps
Strand
Frame
41.0 bits(44)
8e-09()
22/22(100%)
0/22(0%)
Plus/Minus


Features:
Query  836  CAAGATGTACCAAAAGGGTGGT  857
            ||||||||||||||||||||||
Sbjct  22   CAAGATGTACCAAAAGGGTGGT  1

	Riggins et al teach that the Amaranthus species are aggressive and agriculturally important weeds (Abstract and Introduction on pg. 1042-1043). 
	Sun teaches that organosilicone compounds, including Silwet L-77, have been actively used with different agrochemicals, including growth regulators, foliar nutrients, and herbicides (pages 2-3).  Sun teaches that organosilicone surfactants, including Silwet L-77, improve the uptake of ALS inhibitors from the leaf surface, including wherein the ALS inhibitor was nicosulfuron, and wherein the target weeds included Amaranthus sp. (see pages 53-55, for example; see also pages 20; 42-52; 101-102; 105-111).  
Nettleton-Hammond et al teach an herbicidal composition comprising at least one ALS-inhibitor herbicide, such as nicosulfuron, and at least one HPPD-inhibitor herbicide, 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of Hou in view of the teaching of Yao et al and Riggins et al and use the siRNA, which is double-stranded RNA, to target the HPPD of weeds, including that of Amaranthus sp. in order to reduce the expression of the endogenous HPPD.  
It would have been obvious to use the primers and methods of Riggins et al to isolate the coding and the genomic sequences of the endogenous HPPD gene from Amaranthus palmeri, and to design siRNA targeting said gene.  The coding and the genomic sequences thus isolated would include the instant full-length SEQ ID NO: 4 and 7 (to which the primers of Riggins are complementary), as well as the fragments of said genes recited in the claims, including SEQ ID NO: 65-88 and 103-130.  The siRNA thus obtained would target the HPPD gene of A. palmeri.  Moreover, given the conserved nature of the HPPD gene in amaranth, as taught by Riggins et al, one could expect that at least some of the dsRNA sequences targeting the HPPD gene of A. palmeri would produce a similar inhibitory effect in the other amaranth species. 
Given the teachings of Hou and Yao et al, it would have been obvious to topically apply said siRNA in a composition, directly onto the leaves of said weed.  It would have been obvious to use, in said composition, an organosilicone surfactant, such as those taught by Sun, including Silwet L-77.  The composition comprising said siRNA and an organosilicone compound would read on the composition recited in the instant claims 1, 9, 17, and 40-42.  Moreover it would have been prima facie obvious to include in the 
	Combining, in said composition, more than one of said RNAs, both of them targeting the same endogenous HPPD gene, as recited in claim 8, would have been obvious because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	One would have been motivated to combine said teachings for the following reasons.  First, one would have selected the HPPD gene given that its product is a known herbicide target, whose inhibition disrupts essential biochemical pathways, as taught by Riggins et al.  Second, one would have been motivated to topically apply the siRNA directly to the leaves of an Amaranthus sp., weed, including A. palmeri, because of the convenience and low cost of that approach, as taught by Hou; and in view of the express suggestion of Yao et al that siRNA be used as an herbicide.  One would have been motivated to target amaranth weeds, including A. palmeri, given that they constitute agriculturally important and aggressive weeds, as taught by Riggins et al. 
One would have been motivated to apply said composition in combination with an organosilicone surfactant as a transfer agent, in order to enhance surface permeability of the plant surface, given that said surfactants enhance the uptake of herbicides, as well as other agrochemicals, by weeds, as taught by Sun.  One would 
	One would have had reasonable expectation of success in arriving at the instant invention, given the teachings of Hou confirming that siRNA successfully penetrated into plant cells following topical application to an intact plant; and given that Riggins et al successfully cloned endogenous HPPD genes from several Amaranthus species.  Given that HPPD is essential for plant metabolism and is a target for herbicides, one would have reasonably expected that inhibiting it would result in suppression of the plant’s growth, development or reproductive ability, or that said plant would be more sensitive to HPPD inhibitors.  Given the known properties of organosilicone surfactants, such as those taught by Sun, one would have reasonably expect that that surfactants would condition the surface of the plant for permeation by dsRNA. 

Response to Arguments.
Applicant argues as follows: “As provided by 37 CFR 1.114, a submission accompanying a request for continued examination (RCE) “may simply consist of a statement that incorporates by reference the arguments in a previously filed appeal brief or reply brief.”  In accordance with 37 CFR 1.114, Applicant hereby incorporates by reference the arguments provided in Appeal Brief filed on September 13, 2019, and Applicant’s Reply Brief filed on July 9, 2020” (page 9 of the Remarks). 
Applicant’s arguments are not found to be persuasive.  It is noted that a number of the arguments presented in the Appeal and Reply Briefs are now moot in view of 
	To the extent that the arguments in Applicant’s Briefs had been previously addressed in the Examiner’s Answer, they remain unpersuasive for the reasons of record.  It is also noted that the Patent Trial and Appeal Board addressed Applicant’s arguments directed to the teachings of Hou, Yao et al in applications 13/612,925 and 13/612,929, where the substance of Applicant’s arguments directed to said references was identical to that in the instant case.  The Board agreed with the Examiner’s position in said applications (see Board’s decisions of February 2, 2021 and February 3, 2021). 
	With regard to the teachings of Riggins et al, which in this case apply to the isolation of the HPPD nucleic acid sequences, to the extent that the Reply Brief reiterates previously submitted arguments, those were addressed in the Examiner’s Answer and remain unpersuasive for the reasons of record.  
In addition, in the Reply Brief, Applicant argues as follows: “Appellant submits that the present claims are not directed to methods of gene cloning, gene sequencing, or gene isolation.  In fact, the claims are directed to methods of, and compositions for, plant control.  It follows that whether or not methods for the sequencing and cloning of HPPD genes were known in the art at the time of filing has no bearing on the obviousness of the present claims.  Indeed, taken to its logical conclusion, the 
	This argument is not persuasive.  The instant claims are directed to a method of plant control, which method employs dsRNA to target the HPPD gene sequences of weed species, wherein the sequences include 200-mer fragments of the Amaranthus palmeri HPPD cDNA and genomic DNA.  Riggins et al teach designing amplification primers that are complementary to the instant SEQ ID NO: 7 and SEQ ID NO: 4 (the genomic and coding sequences of the HPPD from Palmer amaranth).  Using those primers, one of ordinary skill in the art would have been able to clone not only said nucleic acid sequences, and their fragments (including the claimed SEQ ID NO: 68-88, 103-130) but would have also been able to clone and isolate HPPD genes from other species of amaranth, as taught by Riggins et al.  In addition, Riggins et al, teach that  HPPD is a common herbicide target and the inhibition of HPPD disrupts biosynthesis of carotenoids and results in bleaching. 
Thus, contrary to Applicant’s position, the teachings of Riggins et al are not only directly relevant to the claimed invention, but would have also contributed to the motivation to isolate HPPD genes from Amaranthus palmeri, as well as show that one or ordinary skill in the art would have been able to predictably isolate said genes using routing molecular biology methods.  The rejection is maintained. 
Conclusion
10.	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662